Citation Nr: 1417470	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated September 2012.  


FINDINGS OF FACT

1.  The Veteran served honorably for more than 90 days during a period of war.  

2.  The Veteran was born in February 1949, is now 65 years of age, and has not been employed for several years.  


CONCLUSION OF LAW

The criteria for the award of nonservice-connected pension benefits have been met.  38 U.S.C.A. §§ 1502, 1513, 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.314, 3.321, 3.342(a), 4.15, 4.16, 4.17 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim for nonservice-connected disability pension, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks nonservice-connected pension benefits.  Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  In order for pension benefits to be granted, the evidence must generally demonstrate three things: (1) the Veteran meets the service requirements; (2) he is totally and permanently disabled by age or disability; and (3) his income and net worth do not exceed the amounts specified by law.  

A Veteran will be considered permanently and totally disabled if he is a patient in a nursing home for long-term care, is disabled as determined by Social Security, is unemployable as a result of disability reasonably certain to continue throughout the life of the person, is suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or where the Veteran has any disease or disorder determined by VA to be of such a nature as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3).  

Total and permanent disability may be determined on the basis of the objective "average person" or subjective "unemployability" tests, or on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  Under 38 C.F.R. § 4.15, permanent total disability occurs when there is a schedular rating total of 100 percent pursuant to the schedule of ratings or when one of the following conditions exist: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. 

A finding of permanent and total disability based solely on "objective" criteria requires rating each disability under the appropriate Diagnostic Code of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular evaluation for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).  

Alternatively, a Veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he has a lifetime impairment precluding him from securing and following substantially gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  This is accomplished by proving the Veteran meets the percentage requirements of 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16 , total disability will be assigned when (1) there is one disability ratable at 60 percent or more or (2) if there are two or more disabilities, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  When these percentages are met, a total disability will be assigned upon a showing the Veteran is unable to secure and follow substantially gainful employment by reasons of his disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the Veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17. 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but has other factors which make him unemployable, the Adjudication Officer or in some cases the rating board can approve a permanent and total disability rating for pension purposes on an extraschedular basis.  The Adjudication Officer or rating board will examine factors such as whether the Veteran is unemployable by reason of his disability(ies), age, occupational background and other related factors.  38 C.F.R. § 3.321(b)(2).  

Alternatively, the Veteran may be eligible for pension benefits based upon his age.  Under 38 U.S.C.A. § 1513, pension benefits are to be paid to Veterans of a period of war who are at least 65 years old and meet the service requirements of 38 U.S.C.A. § 1521(j) and income and net worth requirements.  If the Veteran is entitled to pension benefits under both 38 U.S.C.A. § 1513 and 38 U.S.C.A. § 1521, pension shall be paid to the Veteran only under 38 U.S.C.A. § 1521.  See 38 U.S.C.A. § 1513(b).  

The Veteran's DD Form 214 shows that he served on active duty from May 1969 to May 1971, during the Vietnam era.  Thus, the Veteran served during a period of war and meets the service requirements of 38 U.S.C.A. § 1521(j).  Evidence of record reveals that the Veteran was born on February [redacted], 1949 and he is now 65 years old.  Thus, the Veteran satisfies the age requirements of 38 U.S.C.A. § 1513.  Finally, the Veteran has not been employed for many years, and the RO has determined that the Veteran's income has been below the maximum allowable income for nonservice-connected pension benefits.  See the September 2012 Supplemental Statement of the Case (SSOC).  As such, entitlement to pension benefits under 38 U.S.C.A. § 1513 and 38 C.F.R. § 3.342 is warranted.  


ORDER

Subject to the law and regulations governing the actual payment of pension benefits, nonservice-connected disability pension benefits are granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


